DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Applicant is advised that should claim 21 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6-7, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 2018/0277526; herein “Kao”) in view of Chang et al. (US 2020/0020578; herein “Chang”).
Regarding claim 1, Kao discloses in Fig. 7 and related text a semiconductor device, comprising:
a first semiconductor substrate (110 of 700, see [0010] and [0023]);
a first insulating film (175 of 700, see [0015]) provided on a first face of the first semiconductor substrate and having a first groove (groove filled by topmost 170) formed thereon;
a first conductive structure (topmost 170 of 700, see [0015]) embedded in the first groove;
a second semiconductor substrate (110 of 100) having a second face facing the first face of the first semiconductor substrate;
a second insulating film (175 of 100) provided on the second face of the second semiconductor substrate, attached to the first insulating film, and having a second groove (groove filled by bottommost 170) formed thereon;
a second conductive structure (bottommost 170 of 100, see [0015]) embedded in the second groove and directly connected to the first conductive structure, wherein each of a top-most surface of the first conductive structure and a bottom-most surface of the second conductive structure comprises copper (see [0014]).
Kao does not explicitly disclose 
a first metal layer covering an inner surface of the first groove;
a first electrode provided on the first metal layer and embedded in the first groove, the first electrode filling the first groove on the first metal layer and consisting of a single layer of a particular material containing copper, such that all portions of the first electrode consist of a same material;
a second electrode embedded in the second groove, wherein each of a top-most surface of the first electrode and a bottom-most surface of the second electrode comprises copper; and
a second metal layer provided between the second insulating film and the second electrode, 
a top-most end surface of the first metal layer is recessed toward the first semiconductor substrate relative to a top-most surface of the first insulating film,
a bottom-most end surface of the second metal layer is recessed toward the second semiconductor substrate relative to a bottom-most surface of the second insulating film,
the bottom-most end surface of the second metal layer is separated from the top-most end surface of the first metal layer in a first direction, the first direction being a direction perpendicular to the top-most surface of the first insulating film, 
the particular material of the first electrode is provided at least one of between the top-most end surface of the first metal layer and the second insulating film in the first direction, and between the top-most end surface of the first metal layer and the bottom-most end surface of the second metal layer in the first direction,
the first electrode includes a first part provided to be higher than the top-most end surface of the first metal layer and a second part provided to be lower than the top-most end surface of the first metal layer, 
the first and second parts are integrally formed of the particular material of the first electrode so that an entirety of the first electrode, including the first and second parts, is formed of the particular material,
the first metal layer is a single layer between the first insulating film and the second part of the first electrode, and
the top-most end surface of the first metal layer is substantially parallel to a boundary surface between the first electrode and the second electrode. 
In the same field of endeavor, Chang teaches in Fig. 12 and related text a first conductive structure (58/66, see [0025] and [0031]; see also [0035]) comprising
a first metal layer (58) covering an inner surface of the first groove (groove in first insulating film 38/40, see [0015]-[0016]);
a first electrode (66) provided on the first metal layer and embedded in the first groove, the first electrode filling the first groove on the first metal layer and consisting of a single layer of a particular material containing copper, such that all portions of the first electrode consist of a same material (see [0031]);
a top-most end surface of the first metal layer (top-most surface of 58) is recessed toward the first semiconductor substrate relative to a top-most surface of the first insulating film (38/40),
the particular material of the first electrode (66) is provided above the top-most end surface of the first metal layer (top-most surface of 58) in the first direction (i.e. a direction perpendicular to the top-most surface of the first insulating film 38/40), 
the first electrode (66) includes a first part (e.g. top part) provided to be higher than the top-most end surface of the first metal layer (top-most surface of 66) and a second part (e.g. bottom part) provided to be lower than the top-most end surface of the first metal layer, and
the first and second parts are integrally formed of the particular material of the first electrode so that an entirety of the first electrode, including the first and second parts, is formed of the particular material (see [0033]);
the first metal layer (58) is a single layer between the first insulating film (38/40) and the second part of the first electrode, and
the top-most end surface of the first metal layer (58) is substantially parallel to a boundary surface between the first electrode and the second electrode (see Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kao by having each of the first and second conductive structures comprising a respective metal layer and electrode as claimed, as taught by Chang, in order to improve filling of conducting structures, mitigate voids, and establish improved electrical contact and performance (see Chang [0036]).
The claimed limitations “a second electrode embedded in the second groove, wherein each of a top-most surface of the first electrode and a bottom-most surface of the second electrode comprises copper; and a second metal layer provided between the second insulating film and the second electrode…a bottom-most end surface of the second metal layer is recessed toward the second semiconductor substrate relative to a bottom-most surface of the second insulating film, the bottom-most end surface of the second metal layer is separated from the top-most end surface of the first metal layer in a first direction, the first direction being a direction perpendicular to the top-most surface of the first insulating film, the particular material of the first electrode is provided at least one of between the top-most end surface of the first metal layer and the second insulating film in the first direction, and between the top-most end surface of the first metal layer and the bottom-most end surface of the second metal layer in the first direction,” are taught by the combination of the first and second conductive structures having substantially the same structure and being directly bonded to each other, as shown by Kao, in combination with a conductive structure having the metal layer and the electrode having the relative dispositions as claimed, as taught by Chang. 
Regarding claim 2, the combined device shows wherein the end surface of the first metal layer (Chang: 58) is recessed toward the first semiconductor substrate (30) relative to a top-most surface of the first electrode (topmost surface of 66).
Regarding claim 4, Kao and Chang teach the claimed invention in substantially the same manner as applied to claims 1 and 2 above. 
Regarding claims 6 and 7, the combined device shows 
a silicon dioxide film is used as the first and second insulating films (Chang: 38/40, see [0015] and [0016],
titanium is used as the first and second metal layers (58, see [0025]).
Regarding claims 21 and 23, the combined device shows the first metal layer is physically separated from the second metal layer (Chang: 58 is recessed toward 30).
Regarding claim 24, the combined device shows wherein the top-most end surface of the first insulating film (Kao: 175 of 700) is in direct contact with the bottom-most end surface of the second insulating film (175 of 100) at an interface between the first and second insulting films (see Fig. 7).

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/30/2022